116 Ga. App. 274 (1967)
157 S.E.2d 33
TABER PONTIAC, INC. et al.
v.
OSBORNE.
42939.
Court of Appeals of Georgia.
Decided September 5, 1967.
Henning, Chambers & Mabry, Eugene P. Chambers, Jr., for appellants.
Greer & Murray, Robert P. Wilson, for appellee.
BELL, Presiding Judge.
On the trial of this suit to recover for property damage sustained in a vehicular collision, plaintiff described his vehicle, a 1966 Chevrolet truck with various items of optional equipment, and testified that he had paid $2,300 for it when it was new in May, 1966, that it had been used as his personal vehicle and not for business purposes, *275 that it had not been involved in any other collision or sustained any damage other than normal wear and use, and that in his opinion it was worth $1,900 immediately prior to the collision which occurred on July 1, 1966. He then described the extent of the damage inflicted upon the vehicle and stated that in his opinion it was worth $1,200 after the collision. The trial court did not err in admitting this opinion evidence over objection where plaintiff had stated the reasons on which he based his opinions. See Code §§ 38-1708, 38-1709; Edwards v. State, 116 Ga. App. 80 (156 SE2d 518); Hoard v. Wiley, 113 Ga. App. 328, 331-334 (1, 2) (147 SE2d 782).
The only issue properly before the court having been decided against the appellant, the judgment of the trial court is
Affirmed. Pannell and Whitman, JJ., concur.